CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) 3.000% InterNotes® Due March 15, 2028 (1) Calculated in accordance with Rule 457(r) under the Securities Act of 1933. (2) The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 433 Dated Monday, September 19, 2016 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014) CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FB39 $7,953,000 100% 2.000% $7,793,940.00 Fixed 3.000% MONTHLY 09/15/2028 10/15/2016 $1.92 Yes Senior Unsecured Notes Redemption Information: Non-Callable National Rural Utilities Cooperative Finance Corp Offering Dates: Monday, September 12, 2016 through Monday, September 19, 2016 Trade Date: Monday, September 19, 2016 @12:00 PM ET
